           Case 2:17-cv-02106-JCM-VCF Document 71 Filed 07/23/20 Page 1 of 3




 1   JEFFREY F. BARR, ESQ
     Nevada Bar No. 7269
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
 4   Telephone: 702.678.5070
     Facsimile: 702.878.9995
 5   jbarr@atllp.com
     Attorneys for Plaintiffs
 6
                                   UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8

 9                                                           Case No.: 2:17-CV-2106-JCM (VCF)
     SHELDON F. GOLDBERG, et al.,
10
                             Plaintiff,                    STIPULATION AND ORDER FOR
11                                                         WITHDRAWAL OF ATTORNEY LEE I.
      v.                                                   IGLODY
12
     JACK BARRECA, et al.,
13
                             Defendants.
14

15          Pursuant to LR IA 6-2 and LR IA 11-6, IT IS HEREBY STIPULATED AND AGREED, by
16   and among the parties, that Lee I. Iglody, co-counsel for Plaintiffs SHELDON F. GOLDBERG,
17   BARBARA A. GOLDBERG, and BENEFICIAL INNOVATIONS, INC. (“Plaintiffs”), seeks to
18   withdraw as Plaintiffs’ counsel in this matter.
19          IT IS FURTHER STIPULATED AND AGREED that Jeffrey F. Barr Esq. of the law firm
20   Armstrong Teasdale LLP will continue to represent Plaintiffs in this matter.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                       1
            Case 2:17-cv-02106-JCM-VCF Document 71 Filed 07/23/20 Page 2 of 3




 1           IT IS FURTHER STIPULATED AND AGREED that Lee I. Iglody’s withdrawal as
 2   Plaintiffs’ attorney of record will not result in delay of discovery, trial, or any hearing in the case.
 3
             DATED this 23rd day of July, 2020.
 4

 5   IGLODY LAW                                               ARMSTRONG TEASDALE LLP

 6   /s/ Lee I. Iglody                                        /s/ Jeffrey F. Barr
     Lee I. Iglody, Nev. Bar No. 7757                         Jeffrey F. Barr, Nev. Bar No. 7269
 7   2580 St. Rose Pkwy, Suite 330                            3770 Howard Hughes Parkway, Suite 200
     Henderson, Nevada 89074                                  Las Vegas, Nevada 89169
 8   (702) 425-5366                                           (702) 678-5070
                                                              Attorneys for Plaintiffs
 9

10

11
                                                              IT IS SO ORDERED:
12

13                                                            ______________________________________
                                                              UNITED STATES JUDGE MAGISTRATE
14

15                                                                     7-23-2020
                                                              DATED: ________________
16

17

18

19
20

21

22

23

24

25

26

27
28

                                                          2
           Case 2:17-cv-02106-JCM-VCF Document 71
                                               69 Filed 07/23/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2          Pursuant to Fed.R.Civ.P.5(b), and Section IV of District of Nevada Electronic Filing
 3   Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
 4   foregoing was served:
 5                 via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-
                   class postage prepaid, on the date and to the address(es) shown below:
 6

 7

 8
     Jack Barreca
 9   6295 McLeod Drive #12
     Las Vegas, NV 89120
10   Pro Se Defendant
11

12 Dated this 23rd day of July, 2020.                /s/ Michelle T. Harrell
                                                     An employee of Armstrong Teasdale LLP
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                      3
